Case 2:20-cv-00736-GMN-NJK Document 29 Filed 03/22/21 Page 1 of 2
Case 2:20-cv-00736-GMN-NJK Document 29 Filed 03/22/21 Page 2 of 2




                                         IT IS SO ORDERED.

                                         Dated this ____
                                                     22 day of March, 2021.



                                         ___________________________
                                         Gloria M. Navarro, District Judge
                                         UNITED STATES DISTRICT COURT
